Citation Nr: 0504621	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-09 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran retired from active duty in May 1966, with 20 
years service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a 
back condition.  In April 2004, the Board remanded the 
instant claim for further development.  

This claim is now ready for appellate review.  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim for service connection for cervical 
spine arthritis has been developed and obtained.  

2.  The veteran was treated for muscle spasm of the lower 
back in 1965 in service, but not again until several years 
after service.  

3.  The greater weight of the evidence is against the 
conclusion the veteran's low back disorder is related to 
service.   


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303 3.307, 3.309 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case and 
supplemental statements of the case, adequately informed the 
veteran of the types of evidence needed to substantiate his 
claim for service connection.  Furthermore, the RO sent 
letters to the veteran in June 2001, April 2002,  and 
February 2004, which asked him to submit certain information, 
and informed him of the elements needed to substantiate a 
claim.  In accordance with the requirements of the VCAA, the 
letters informed the veteran what evidence and information VA 
would be obtaining.  The letters explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
Thus, the veteran may be considered advised to submit any 
pertinent evidence in his possession.   

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  That was done here and the veteran was also 
provided an opportunity to testify at a hearing before the 
Board.  He declined to do so.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran has not identified any additional 
evidence pertinent to his claim not already of record, and 
there are no known additional records to obtain.  There is 
nothing further that can be done in this respect.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

An opinion was requested and provided in connection with this 
claim.  

The Board finds that VA has satisfied its duties to inform 
and assist the veteran.  


II.  Service Connection

The veteran claims that service connection is warranted for a 
low back disorder  based upon service incurrence.  He 
maintains that he first injured his back in service in the 
early 1960's when he twisted his back attempting to bring a 
skid of paper up stairs.  He indicated that he injured his 
low back on another occasion in 1965, while attempting to 
move a printing press.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

In addition, service connection for arthritis may be presumed 
if it is manifested to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service medical records show on the veteran's retirement 
examination in December 1965, that the veteran was treated 
for muscle spasm, lower back, in July 1965.  There was no 
trouble since that time.  Clinical evaluation of the spine 
was described as normal.  No further findings, treatment, or 
diagnoses related to the veteran's back were noted in his 
service records.  

After service, the veteran indicated he was seen for his back 
complaints on several occasions.  The veteran submitted a 
medical bill from Don K. Joffrion, MD, indicating treatment 
received in November 1971.  Dr. Joffrion's bill indicated 
that he examined the veteran, performed an x-ray, and that 
his specialty was orthopedics, but there was nothing 
indicating treatment for the back.  

In July 1972, the veteran was treated at the USAF Hospital, 
Barksadale, Air Force Base, Louisiana.  The veteran was seen 
with back complaints after twisting his back.  He was seen 
again in August 1972.  Medical payment records reflect a 
diagnosis of early degenerative lumbar disc disease.  The 
veteran was also treated by S. R. Mooring, DC, in June 1983 
for back complaints.  In July 1984, Don F. Guice, DC, saw the 
veteran with complaints of low back problems.  Dr Guice 
indicated that the veteran related having periodic episodes 
over a 10 year period of time prior to his visits.  X-rays 
showed thinning of the cervical disc space.  

In July 2001, two friends wrote statements on the veteran's 
behalf.  One friend indicated that he knew the veteran since 
1955 and had personal knowledge that the veteran injured his 
back in the early 1960's.  He was unaware of the 
circumstances of the injury, but indicated that the veteran 
had severe back problems since that time.  Another friend 
indicated knowing the veteran since 1967, and was aware of 
his back problems soon after becoming acquainted with the 
veteran and his family.  

In November 2001, two additional acquaintances of the veteran 
submitted statements on his behalf.  One comrade in the 
service indicated he was aware of the veteran's back injury 
and remembered seeing him bent over in pain for several days 
after the injury.  A civilian coworker also submitted a 
statement indicting that he was aware of the injury sustained 
by the veteran while the veteran was in the service.  He 
stated that he remembered the injury and the veteran walking 
around "humped over" for several days in great pain.  

A medical evaluation with attached medical records were 
received from Carl G. Goodman, MD in November 2001.  Dr. 
Goodman indicated, in pertinent part, that the veteran's back 
trouble dated back to his military service where he had 
several episodes of lower back pain while on active duty.  
Dr. Goodman indicated he first saw the veteran in 1977 and 
last treated him in 1987 with symptoms of degenerative disc 
disease.  (A June 1977 record noted an initial injury 3 - 4 
years earlier.)  X-rays of the lumbar spine and hips revealed 
advanced degenerative lumbar disc disease at L4 and L5 and 
moderately advanced degenerative arthritis of the right hip.  

Pursuant to an April 2004 Board remand, the veteran underwent 
a March 2004 VA examination.  Past medical history related 
degenerative arthritis of the lumbar spine.  It was noted 
that the veteran was a printer in service and worked in the 
printing profession until he retired in 1998.  The veteran 
complained of low back pain since the mid 1960s.  The 
diagnoses were degenerative arthritis of the lumbar spine, 
lumbar spondylosis, and degenerative disc disease.  

The examiner was asked to provide an opinion on the etiology 
of the veteran's back condition.  He indicated that the 
veteran was not diagnosed with a chronic or recurring back 
condition while in service.  On discharge examination, he had 
an episode of muscle spasm of the back with no problems.  
This was the statement at the time of his discharge.  
Therefore, according to the examiner, the current condition 
that veteran was said to have "is likely related to the 
aging process and in view of the fact there was no 
substantial evidence in his medical record to support a 
chronic and recurring condition, I can only conclude that it 
is not related to military service."  

Given the absence of any contemporaneously recorded relevant 
complaints for many years after service, together with the 
medical opinion that essentially found the veteran's current 
disability was not related to service, a basis upon which to 
establish service connection for low back disability has not 
been presented.  None of the veteran's private physicians or 
treatment received at the USAF Hospital was within one year 
of service discharge.  In fact, the earliest evidence of 
treatment for back complaints after service was in 
November 1971, at least five years after service.  The 
veteran's contention regarding the cause of his disability 
and the statements of his friends and comrades is not 
probative, since as laypersons they are not competent to 
provide medical opinions that otherwise require medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The comment by Dr. Goodman in his November 2001 
statement dating the veteran's back trouble to service, is 
contradicted by his own medical records that showed the onset 
of problems in 1973 or 1974, (several years after service).  
Accordingly, the appeal is denied.  


ORDER

Service connection for a low back disability is denied.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


